 Case 6:21-cv-01506-CEM-GJK Document 3 Filed 09/13/21 Page 1 of 1 PageID 16




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

 TIFFANY JORDAN

                              Plaintiff,

v.                                Case No. 6:21-cv-1506
 UCF ATHLETICS ASSOCIATION, INC.,


                              Defendant.


                      NOTICE OF PENDENCY OF OTHER ACTIONS

       In accordance with Local Rule 1.04(c), I certify that the instant action:
  X     IS            related to pending or closed civil or criminal case(s) previously filed in this
                      Court, or any other Federal or State court, or administrative agency as
                      indicated below:
                         EEOC CHARGE NO. 510-2021-05023



       IS NOT         related to any pending or closed civil or criminal case filed with this Court,
                      or any other Federal or State court, or administrative agency.

       I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER ACTIONS
upon each party no later than eleven days after appearance of the party.


Dated: 9.13.2021



/s/ Gary Martoccio
Plaintiff(s) Counsel of Record                       Defendant(s) [Counsel of Record
     or Pro Se Party                                       or Pro Se Party
    [Address and Telephone]                             [Address and Telephone]

Spielberger Law Group
4890 W. Kennedy Blvd., Suite 950
Tampa, FL 33609
T: 800.965.1570
